DETAILED ACTION
This non-final office action is in response to claims filed 09/22/2021.
Claims 1, 3, 15, and 18 have been amended. Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
The applicant’s prior art arguments have been fully considered but some are not persuasive. The applicant argues on pages 12-15 of remarks filed 09/22/2021:
The Office identified Gilbert's disclosure of XML tags in ¶ [0051] and asserted these "XML tags are used to control the scrolling speed of an object." Office Action at 9. The Office also asserted: "The XML tags allow velocity values for scrolling to be defined for the object." Id. at 10. Both assertions are incorrect. Although Gilbert discloses XML tags, nothing in Gilbert discloses using XML tags to define velocity values for scrolling of an object. Quite the contrary, as will be explained below, Gilbert teaches away from defining specific velocity values for an object, but rather defines velocity values for a viewport that displays the object.
Gilbert discloses that "scrollable areas can support various properties that enable automatic scrolling when an object is dragged near the edge of an associated scrolling viewport." Gilbert at ¶ [0051]. Further, Gilbert discloses: "Various parameters in XML tags for scroll on drag operations can be defined, such as . . . distance values, min/max velocity values, among others." Id. Gilbert discloses that "the viewport automatically scrolls when an object is dragged near its edge." Id. (emphasis added). Gilbert explains that "[a] minimum scroll velocity can be defined which comprises a starting viewport velocity when the pointer is within the distance value, specified above, from the edge of the viewport." Id. (emphasis added). Further, Gilbert explains that "velocity can be established to increase linearly towards the maximum scroll velocity as the pointer approaches the edge of the viewport." Id. 
Thus, at best, Gilbert discloses using XML tags to define maximum and minimum velocities for a viewport not for an object displayed in the viewport. Moreover, the velocity of scrolling depends on a distance of the pointer from the edge of the viewport. The scrolling velocity is not determined based on a property of the object. Gilbert's XML tags specify the velocity for the viewport not for the object. Indeed, Gilbert discloses that the "viewport can start to move in the same direction as the dragged object at the specified minimum velocity when the pointer dragging an object is the specified distance from the edge of the viewport." Id. at ¶ [0052] (emphasis added). Notably, the viewport scroll speed in Gilbert will increase from the minimum velocity to the maximum velocity as the pointer moves closer to the edge while pointing at any object. This is because the XML tags of Gilbert do not define a velocity for a particular object being displayed in the viewport but rather for the viewport itself. Thus, Gilbert does not disclose at least "determining a value of a pre-defined property of the second visual object based on a tag or a field of a style sheet language associated with the web page or a markup language associated with the web page, the value of the pre-defined property of the second visual object determining a scrolling speed for display of the second visual object on the screen," as recited in independent claim 1. 
Furthermore, Gilbert teaches away from defining XML tags to specify velocity for each object. Gilbert discloses "an interaction service positioned logically between an operating system and an application." Gilbert at ¶ [0005]. Gilbert explains that "[b]y providing a generalized way to describe how objects can be connected to the user input, this logic can be moved away from application-specific code and logically closer to the code that updates the screen which improves responsiveness." Id. at ¶ [0016]. Gilbert Gilbert discloses that "[a]pplication 140 presents one or more user interface elements, such as those rendered using UI 130, to allow a user to interface with application 140." Id. at ¶ [0025]. Gilbert also discloses that "[i]nteraction service 150 resides outside of application 140." Id. at ¶ [0026]. Gilbert discloses that "XML statements are compiled into API calls 341 that affect touch API 331 which hands off the interaction to a higher performance display component, such as interaction service." Id. at ¶ [0035]. Thus, Gilbert expressly teaches away from defining XML tags specifying scrolling velocity for an object. Rather, Gilbert proposes to define these XML tags for the interaction service that applies the defined velocity to all objects. Thus, even though Gilbert discloses XML tags to define a scrolling velocity, a person of ordinary skill in the art would not have been motivated to implement those XML tags in the various UI elements (e.g., objects) because doing so would be completely contrary to Gilbert's teachings. 
Accordingly, Ishak, Hegde, or Gilbert, whether taken individually or in combination, fail to disclose or suggest at least "determining a value of a pre-defined property of the second visual object based on a tag or a field of a style sheet language associated with the web page or a markup language associated with the web page, the value of the pre-defined property of the second visual object determining a scrolling speed for display of the second visual object on the screen," as recited in amended independent claim 1 (emphasis added). Accordingly, Ishak in view of Hegde and Gilbert does not render claim 1 obvious.
However the examiner disagrees. Claim 1 recites “determining a value of a pre-defined property of the second visual object based on a tag or a field of a style sheet language associated with the web page or a markup language associated with the web page”, therefore the broadest reasonable interpretation of claim 1 only requires “determining a value of a pre-defined property of the second visual object based on a tag”. Gilbert teaches in [0051] various parameters such as min/max velocity values for scroll on drag operations of an object can be 

The applicant also argues in page 17 of remarks filed 09/22/2021:
The Office also asserted that "[o]bjects that are paused for periods of time include a pause instruction in their structure definition therefore a paused object will have a different property value compared to an object that is not paused." Office Action at 15. Even assuming arguendo that the Office's assertion is true, merely because a paused object has a different property value than one that is not paused, still does not disclose or suggest that the "pause period of time is equal to the value of the pre-defined property when the value [of the pre-defined property] is different from the first value," as recited in claim 21. In other words, the Office has failed to demonstrate that Hegde discloses or suggests that the duration of pause (e.g., "pause period of time") for a paused object is equal to the property value. 
Thus, Hegde fails to disclose or suggest that "the second scrolling speed is equal to the first scrolling speed when the value of the pre-defined property is a first value" and "the pre-defined pause period of time is equal to the value of the pre-defined property when the value is different from the first value," as recited in claim 21. The Office did not rely on Ishak or Gilbert for these features and indeed Ishak and Gilbert do not disclose or suggest these elements of claim 21.
However the examiner disagrees. Hegde teaches in Col. 8 1-24 and Fig. 7 a structure for scroll values and directives are used to control scroll speeds and indicate pause periods for content. The scroll values may indicate a time while the directives indicate actions to be taken (e.g., pausing, playing video, skipping) before or after scrolling through content. Hegde further teaches in Col. 3 1-23 that the time for pausing may be pre-defined for images. Therefore a first 

	The applicant also argues in pages 18-19 of remarks filed 09/22/2021:
Amended claim 3 recites, for example, "upon detecting the scrolling action, the second visual object is moved from an edge of the screen directly to the reference position at which the second visual object is subsequently paused for the pre-selected pause period of time." The Office rejected claim 3 as unpatentable over Ishak, Hegde, Gilbert, and Gilbert2, and asserted that "Gilbert2 further teaches wherein upon detecting the scrolling action, the second visual object is moved directly to the reference position." Office Action at 16. This is incorrect. 
Gilbert2 at ¶ [0016]. Although Gilbert2 appears to disclose presenting the top line of the second item at the same position as the top line of the first item, nothing in Gilbert2 discloses or suggests that "the second visual object is moved from an edge of the screen directly to the reference position at which the second visual object is subsequently paused for the pre-selected pause period of time," as recited in amended claim 3. Ishak, Hegde, and Gilbert also do not disclose or suggest these elements of claim 3. Thus, Ishak in view of Hegde, Gilbert, and Gilbert2 does not render claim 3 obvious. 
However the examiner disagrees. The scope of claim 21 differs from the example the applicant appears to be referencing from Figs. 1a-1d of the applicant’s drawings and pages 12-13 of the applicant’s specification. Figs. 2A-2F of Gilbert2 illustrate a list of items on a user interface. Under the broadest reasonable interpretation of the claim, the entire list of items occupy an edge of the screen because each item borders the edges of the web page presented on the display screen. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“detecting, based on signals from an input device…” in claim 1
“a controller configured to effect a display of at least one visible object on the screen” in claim 15
“a pointer device connectable to the controller to facilitate communications…” in claim 16
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
input device is interpreted as any type of input source
“The scroller means can be a pointer device (e.g. a mouse, a stylus, etc.), a keyboard, a key pad, or can be a touch screen capability of the device's screen.” (Page 9, 16-18).
controller is interpreted as a device comprising hardware
“The screen 2 may be a display of a monitor, a tablet, a smart phone, a laptop computer, a desktop computer, a television, or other electronic device that includes hardware that includes non-transitory memory connected to a processor. The device may also include other hardware, such as at least one transceiver unit and may also include software and/or data stores stored in the memory. Software can be stored in the memory for execution by a processor so that a method defined by the code of the software is performed by the device.” (Page 11, lines 14-20)
pointer device is interpreted as an input apparatus
“a pointer device (e.g. a mouse, a stylus, etc.)” (Page 9, lines 16-17)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4, 6-10, 12, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US 2012/0005623) in view of Hegde (US 8,438,496) in further view of Gilbert (US 2016/0292023).
Regarding Independent Claim 1,
Ishak teaches a method for scrolling visual page content of a web page in a predetermined direction on a screen of a display device, the visual page content of the web page comprising a predetermined number of visual objects, the visual objects being arranged for subsequent display in the predetermined direction ([0010], [0029], [0036]: A method of generating a scroll path that scrolls content included in a webpage from top to bottom), wherein the method comprises:
displaying a first visual object of the visual objects on the screen ([0029]: Types of content that may be displayed within a webpage include text and other objects which may include images);
detecting, based on signals from an input device ([0026]: A mouse is used to provide scrolling), a scrolling action and a first scrolling speed for moving the visual objects in the predetermined direction on the screen ([0035], [0045]: In response to receiving a user input, the generated scroll path is traversed through the important regions using a scrolling speed that can be modified based on the location of important regions), when the first visual object is displayed on the screen ([0037], Fig. 4: Text displayed within viewport 402 at position 1) and a second visual object is not ([0037], Fig. 4: Text displayed within viewport 408 at position 4).
	Ishak does not teach:
determining a value of a pre-defined property of the second visual object based on a tag or a field of a style sheet language associated with the web page or a markup language associated with the web page, the value of the pre-defined property of the second visual object determining a second scrolling speed for display of the second visual object on the screen; and
scrolling the second visual object on the screen at the second scrolling speed that is a selected one of the first scrolling speed or zero based on the determined value such that when the second scrolling speed is selected to be zero, scrolling of the second visual object on the screen is paused for a pre-defined pause period of time and, after the pre-defined pause period of time elapses, movement of the second visual object on the screen resumes at the first scrolling speed.
	However, Hegde teaches:
determining a value of a pre-defined property of the second visual object, the value of the pre-defined property of the second visual object determining a second scrolling speed for display of the second visual object on the screen (Col. 2 4-23, Col. 8 1-24: Qualitative properties of contents in a document, such as the size and resolution of an image, are parsed in order to provide content sensitive automatic scrolling. A structure for scroll values is associated with content displayed on a document. Fig. 7 illustrates an example structure containing scroll values detailing increases to the scroll rate when the content is displayed and decreasing the scroll rate when the content is passed); and
scrolling the second visual object on the screen at the second scrolling speed that is a selected one of the first scrolling speed or zero based on the determined value such that when the second scrolling speed is selected to be zero, scrolling of the second visual object on the screen is paused for a pre-defined pause period of time and, after the pre-defined pause period of time elapses, movement of the second visual object on the screen resumes at the first scrolling speed (Col. 3 7-12: “After scrolling through the text in the second column, an image is encountered and the automatic scrolling pauses. After the pause, the automatic scrolling increases scroll rate.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak and Hegde so that scrolling speeds for visual objects are determined based on a value of a pre-defined property of the visual objects.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by adjusting the scrolling rate of the displayed visual objects so that the user can spend more time on important areas of the webpage (Hegde, Col. 3 24-27).
	Ishak and Hegde do not teach:
determining a value of a pre-defined property of the second visual object based on a tag or a field of a style sheet language associated with the web page or a markup language associated with the web page.
	However, Gilbert teaches:
([0051]: XML tags are used to control the scrolling speed of an object displayed on the screen. The XML tags allow velocity values for scrolling to be defined for the object).
	It would have been obvious to combine the teachings of Ishak and Hegde with Gilbert so that a value of a pre-defined property of the second visual object is determined based on a tag.
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 4,
	Ishak, Hegde, and Gilbert teach the method of claim 1. Ishak further teaches determining whether the second visual object is cut by a lower line of the screen, while the first visual object is currently displayed on the screen ([0052]: A scrolling animation is used to transition to a viewport that is hidden from view).

Regarding Dependent Claim 6,
Ishak, Hegde, and Gilbert teach the method of claim 1.  Ishak further teaches detecting the scrolling action for moving the visual objects in the predetermined direction ([0026]: A user command scrolls along a generated scroll path), and wherein the method further comprises:
detecting a predefined scrolling speed that is associated with the first scrolling speed based on the signals from the input device, the first scrolling speed being defined as a fast scrolling speed ([0045]: “the scrolling speed can be modified during scrolling…the scrolling speed can be modified based on the location of important regions”). Hegde further teaches defining the second visual object as a highlighted object such that, a scrolling speed different from the first scrolling speed is applied to the second visual object when the second visual object is displayed on the screen (Col. 2 38-61: Text with modified characteristics (bolded text) can have varying scroll rates).  Hegde does not teach doing so in response to a scrolling action however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak, Hegde, and Gilbert so that the in response to a scrolling action a highlighted object is scrolled at a different speed. One of ordinary skill in the art would be motivated to do so in order to allow a user to spend more time on important areas of a document (Hegde Col. 3 24-27).

Regarding Dependent Claim 7,
Ishak, Hegde, and Gilbert teach the method of claim 1. Hegde further teaches moving the second visual object at the first scrolling speed along the screen after the pre-defined pause (Col. 2 38-61: Scrolling rates are variable for different types of objects. After pausing for a predetermined time the automatic scrolling continues. The content associated with the pause is moved off screen while another content is scrolled into view).    

Regarding Dependent Claim 8,
Ishak, Hegde, and Gilbert teach the method of claim 7. Hegde further teaches defining the third visual object as a highlighted object such that, the third visual object is displayed on the screen as a highlighted visual object on the screen (Col. 2 38-61: Hegde teaches text in a document can be bolded, the examiner has interpreted bolded text to mean highlighted because of the text’s visual prominence).

Regarding Dependent Claim 9,
Ishak, Hegde, and Gilbert teach the method of claim 8. Hegde further teaches wherein the first scrolling speed is applied to the highlighted third visual object upon the third visual object entering the screen at a lower line or an upper line of the screen (Col. 2 38-61: Hegde teaches text in a document can be bolded, the examiner has interpreted bolded text to mean highlighted because of the text’s visual prominence).  



Ishak, Hegde, and Gilbert teach the method of claim 8. Hegde further teaches wherein the second visual object is a highlighted visual object such that the second visual object is highlighted when it is displayed on the screen (Col. 2 38-61: Hegde teaches text in a document can be bolded, the examiner has interpreted bolded text to mean highlighted because of the text’s visual prominence) and wherein the visual page content is scrolled at the first scrolling speed in response to detecting the scrolling, when no highlighted object is visible on the screen (Col. 3 1-12: Each portion of the document is scrolled using different scrolling rates).  

Regarding Dependent Claim 12,
Ishak, Hegde, and Gilbert teach the method of claim 1. Ishak further teaches wherein the predetermined direction is a vertical direction ([0025]: A scroll path is mapped so that columns of a page are scrolled from top to bottom).  

Regarding Independent Claim 15,
	This claim is similar in scope as claim 1. Ishak also teaches a user terminal comprising a display device with a screen and a controller ([0066]: The application can be implemented on a personal computer or a portable telephone). Therefore this claim is rejected using the same rationale.




Ishak, Hegde, and Gilbert teach the system of claim 15. Ishak further teaches a pointer device connectable to the controller to facilitate communication of the information on the scrolling behavior to the controller ([0026]: A mouse can be used to perform scrolling).

Regarding Dependent Claim 17,
Ishak, Hegde, and Gilbert teach the system of claim 15. Ishak further teaches wherein the display is configured so that the screen is a touch screen that facilitated communication of the information on the scrolling behavior to the controller ([0067]: A computer’s touch-sensitive screen may be used for scrolling).

Regarding Independent Claim 18,
	This claim is similar in scope as claim 1. Ishak also teaches a non-transitory computer readable medium having code stored thereon that defines a method that is executed by a processor of a communication device that executes code ([0064]): Memory contains a storage device for storing a program for controlling the processor). Hegde teaches wherein the pause period of time is determined based on the pre-defined property (Col. 7 31-57: Scroll rates are identified by examining the structure associated with the content to be scrolled. An image content may have a pause directive associated with it that is determined by the structure associated with the image content). Therefore this claim is rejected using the same rationale.



	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Regarding Dependent Claim 21,
Ishak, Hegde, and Gilbert teach the method of claim 1.  Hegde further teaches:
wherein the second scrolling speed is equal to the first scrolling speed when the value of the pre-defined property is a first value (Col. 8 1-24: A scroll value of an object can be set to be the same as another object’s scroll value); and
the pre-defined pause period of time is equal to the value of the pre-defined property when the value is different from the first value (Col. 8 1-24, Fig. 7: Objects that are paused for periods of time include a pause instruction in their structure definition therefore a paused object will have a different property value compared to an object that is not paused).

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US 2012/0005623) in view of Hegde (US 8,438,496) in view of Gilbert (US 2016/0292023) in further view of Gilbert (US 2015/0169699) hereinafter Gilbert2.
Regarding Dependent Claim 2,
Ishak, Hegde, and Gilbert teach the method of claim 1, but do not teach determining a vertical position of the first visual object displayed on the screen for defining a reference position on the screen, moving the first visual object off the screen so that the first object is no 
However, Gilbert2 teaches determining a vertical position of the first visual object displayed on the screen for defining a reference position on the screen, moving the first visual object off the screen so that the first object is no longer shown on the screen, and displaying the second visual object at the reference position on the screen ([0016]: “after scrolling from an initially expanded item to the next item in the list, a top line of the expanded view of the next item can be presented at the same position that the top line of the initially expand item was previously presented”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak, Hegde, and Gilbert with Gilbert2 so that a reference position on the screen is used to display a second visual object.
	One of ordinary skill in the art would be motivated to do so in order to allow a user to substantially maintain eye level at a same position on a screen as items are scrolled (Gilbert2 [0016]).

Regarding Dependent Claim 3,
Ishak, Hegde, Gilbert, and Gilbert2 teach the method of claim 2. Ishak further teaches wherein the movement of the visual objects on the screen is effected in a vertical direction ([0046]: A document is scrolled in a vertical direction) and the first scrolling speed is defined as a fast scrolling speed ([0045]: “the scrolling speed can be increased to three times the current scrolling speed (or any other suitable speed) to traverse the unimportant regions”). Gilbert2 ([0016]: The next object is displayed in the same position as the previous object).  Hegde further teaches at which the second visual object is subsequently paused for the pre-selected pause period of time (Col. 3 7-12: After scrolling through the text in the second column, an image is encountered and the automatic scrolling pauses. After the pause, the automatic scrolling increases scroll rate.)  

Regarding Dependent Claim 5,
Ishak, Hegde, and Gilbert teach the method of claim 1, but do not teach determining an object identification parameter for the first visual object, the object identification parameter indicating that the second visual object is to be displayed subsequently to the first visual object at a reference position at which the first visual object is currently displayed.
However, Gilbert2 teaches an object identification parameter for the first visual object, the object identification parameter indicating that the second visual object is to be displayed subsequently to the first visual object at a reference position at which the first visual object is currently displayed ([0016], [0024]: The expansion module identifies another item to be displayed at the same position as the previous item).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak, Hegde, and Gilbert with Gilbert2 so that an object identification parameter for a first visual object of the visual objects indicates that at least one second visual object of the visual objects is to be displayed 
One of ordinary skill in the art would be motivated to do so that a user may substantially maintain eye level at a same position on a screen as items are scrolled (Gilbert2 [0016]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US 2012/0005623) in view of Hegde (US 8,438,496) in view of Gilbert (US 2016/0292023) in further view of Tsuda (US 2010/0269038).
Regarding Dependent Claim 11,
Ishak, Hegde, and Gilbert teach the method of claim 8, but do not teach moving the third visual object at the first scrolling speed in response to a selection of the highlighted third object displayed on the screen via the input device.  
However, Tsuda teaches moving the third visual object at the first scrolling speed in response to a selection of the highlighted third object displayed on the screen via the input device ([0068]: In response to a user input selecting a particular object the scrolling rate may be varied).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak, Hegde, and Gilbert with Tsuda so that the highlighted object being moved on the screen upon detection of a scrolling action recovers the predefined scrolling speed in response to a selection.
One of ordinary skill in the art would be motivated to do so in order to change the scroll rate of the display according to the user’s input (Tsuda [0004]).

Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US 2012/0005623) in view of Hegde (US 8,438,496) in view of Gilbert (US 2016/0292023) in further view of Lee (US 2015/0067557).
Regarding Dependent Claim 13,
Ishak, Hegde, and Gilbert teach the method of claim 1. Hegde further teaches wherein the detecting of the scrolling action comprises: defining one or more of the visual objects as a highlighted object such that a scrolling speed different from a predefined scrolling speed is applied to display of the highlighted third visual object during scrolling (Col. 2 38-61: Hegde teaches text in a document can be bolded, the examiner has interpreted bolded text to mean highlighted because the increased color signifies visual prominence).
Ishak, Hegde, and Gilbert do not teach wherein the scrolling speed is controlled according to a weighting factor defined for each visual object, the weighting factor being determined based on a defined significance of the visual object.  
However, Lee teaches wherein the scrolling speed is controlled according to a weighting factor defined for each visual object ([0067]-[0068]: A weight is associated with displayed content. The scrolling speed of the content is affected by its weight), the weighting factor being determined based on a defined significance of the visual object ([0067]: The weighting factor can be assigned based on a set of conditions used to determine the importance of the content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishak, Hegde, and Gilbert with Lee so 
One of ordinary skill in the art would be motivated to do so in order to display listed content using different scroll speeds based on a level of importance (Lee [0005]).

Regarding Dependent Claim 14,
Ishak, Hegde, Gilbert, and Lee teach the method of claim 13. comprising: defining a scrolling speed based on a pre-selected significance level for the visual objects so that a visual object having a higher than a baseline significance level is scrolled at a scrolling speed that is slower than the first scrolling speed ([0140]: If an area is given a higher weight, the electronic device can control to perform the display by slowing down a speed of moving the map), and the scrolling speed is set higher than the first  scrolling speed when the significance is lower than the baseline significance level ([0069], [0093]: A faster scroll speed can be assigned to content with a lower weight).
	
Regarding Dependent Claim 20,
	This claim is similar in scope as claim 14 therefore it is rejected using the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176